DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-18, 21) in the reply filed on 2/1/2022 is acknowledged. 
Applicant traversed the Restriction Requirement between Group I (claims 1-18, 21) and Group II (claims 19-20) on the ground(s) that there would not be a serious search burden to search both groups. This is not found persuasive because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, Group I is drawn to a method of providing a flow for a process chamber, which requires a search in B33Y10/00 and search there is not required for Group II, while Group II is drawn to a flow providing device or apparatus, which requires a search in B22F12/00 and search there is not required for Group I. Thus, it is shown that these inventions would require at least searching different classes/subclasses and different search strategies/queries. 
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/1/2022.
Claim Objections
The following claims are objected to for the following informalities:
In claim 1, line 3, the phrase --in which method a process gas-- should be replaced with the phrase --in which a process gas--. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “influencing measure I: positioning at least one guide element as a boundary zone in the process chamber, wherein the at least one guide element has at least one guide face for guiding the main flow and/or the secondary flow at least in a section; influencing measure II: modifying the flow properties of the secondary flow in a controlled manner and at least in a section thereof; influencing measure III: displacing, in a controlled manner, the secondary flow at least in a section thereof” renders the claim indefinite. It is unclear whether the boundary zone is a guide element or whether the boundary zone is a flow zone created between the primary flow and the secondary flow. It is unclear whether influencing measures II and III also require a boundary zone or a guide element. Furthermore, it is unclear what the phrase “at least in a section” is referring to in reference to the primary flow and the secondary flow. The phrase “in a controlled manner” also renders the claim indefinite. It is unclear from the claim and specification how the secondary flow is modified or displaced “in a controlled manner”. The term “in a controlled manner” is not defined by the claim, the specification does not provide a clear standard for ascertaining this limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 1, the term “substantially” in line 14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is not clear what part or percentage or region of the boundary zone is position in the sub-region of the lower altitude region. 
Regarding claim 1, the term “substantially” in line 3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is not clear from the claim or specification as to how the at least one guide element is oriented “substantially” perpendicular to a plane of the gas inlet opening.  
Regarding claim 9, the phrase “at a distance” renders the claim indefinite. The phrase “at a distance” is not defined by the claim, the specification does not provide a clear standard for ascertaining this limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether the distance of the guide element is positioned 0.1 microns away or 1ft or greater away from the gas inlet. 
Regarding claim 10, the term “substantially” in line 3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is not clear from the claim or specification as to how the at least one guide element is oriented “substantially” perpendicular to a plane of the gas inlet opening.  
Regarding claim 10, the term “substantially” in line 3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is not clear from the claim or specification as the dimensions of a substantially rectangular build area would entail. A substantially square build area could read on a substantially rectangular build area. 
Regarding claim 14, the phrase “wherein the guide gas flow has at least in a section thereof, in particular directly after entering the process chamber, a maximum velocity which is at least 20% larger and/or a volumetric flow rater per volume element which is at least 20% larger than the main flow” renders the claim indefinite. It is unclear where the guide gas flow section is pertaining to and it is unclear if the guide gas flow is directly after entering the process chamber or at a different section of the process chamber. The phrase “in particular” renders the claim indefinite. Furthermore, the phrase “a volumetric flow rate per volume element” is unclear because elements are not disclosed in the claims of the instant invention. 
Claim 16 recites the limitation "the secondary gas outlet" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 depends on claim 1, however there is no reference to a secondary gas outlet. 
Claim 17 recites the limitation "the further gas flow" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 depends on claim 1, however there is no reference to a further gas flow.
Regarding claim 21, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-8, 11-13, 15 and 18 are rejected based on their dependency to rejected claims above.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 18 as a whole does not further limit the claimed invention. Claim 18 simply refers to the method of claim 1 is carried out and should be deleted as it does not further limit the method disclosed in Claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-17 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to disclose or adequately suggest the instantly claimed subject matter. In particular, the closest prior art, Fockele (DE 102006014835 A1), discloses an assembly that fabricates 3D products by the application of successive layers hardened in situ by a laser beam, wherein the assembly has a housing around a process chamber with a product buildup zone (Abstract). Fockele discloses the lower part of the chamber with the product under formation is separated from the upper chamber by a continual feed of inert gas forming a gas partition that is virtually impenetrable for the smoke and vapor emerging from the laser-heated powder (i.e., a method for providing a flow for a process chamber of a device for producing a three-dimensional object by layer-wise application and selective solidification of a building material in a build area) (Abstract). Fockele discloses an assembly that has a 3D object 2 that is constructed in a process space 6 and shows a protective gas atmosphere that enters the process chamber by arrows 10 and 11 indicating the protective gas supply line (i.e., gas inlet) and an arrow 12 indicating the protective gas discharge line (i.e., gas outlet) ([0039], Fig. 1).  Fockele discloses that the main problem to be solved is in the process of building an object 2 when the unintentional generation of process smoke 28 due to evaporation effects when the powder 4 is remelted, which can rise upwards and impact the laser beam 24 ([0041]). Fockele discloses that a separating zone 30 is created between the construction area 25 and the side 9 of the process chamber which is formed by a fast-protective gas flow layer which is essentially impenetrable for the process smoke 28 ([0041], Fig 1). Fockele discloses a horizontally aligned nozzle 32 (i.e., gas inlet) on the process chamber and an outlet opening 38 (i.e., gas outlet) that is essentially the same height as the gas inlet ([0041], Fig 1). 
However, while Fockele teaches a similar method of providing flow for a process chamber of a device for producing a three-dimensional object by laser-wise application and selective solidification of a building material in a build area, Fockele does not disclose or adequately suggest “ wherein in the method a boundary zone is positioned at least in a section between the secondary flow and the main flow at least during the selective solidification of at least one layer of the building material and substantially in that sub-region of the lower altitude region that is located above the bottom surface surrounding the build area, due to at least one of the following influencing measures: influencing measure I: positioning at least one guide element as a boundary zone in the process chamber, wherein the at least one guide element has at least one guide face for guiding the main flow and/or the secondary flow at least in a section; influencing measure II: modifying the flow properties of the secondary flow in a controlled manner and at least in a section thereof; influencing measure III: displacing, in a controlled manner, the secondary flow at least in a section thereof”.  Fockele discloses a method where gas flow is introduced into a process chamber in a non-guided manner and the gas is not guided by a device or secondary flow. The method of Fockele discloses a gas flow that is not deliberately generated or guided to remove impurities or smoke generated by melting of the layer by layer in the 3D printed object. In the claimed invention, there is a boundary zone that is created between the secondary and primary flow that is further guided by a guide element or flow properties of the secondary flow. 
The prior art of record fails to set forth a prima facie case of obviousness either alone or in combination, thus rendering claim 1 distinct over the teachings of the prior art. Claims 2-17 and 21 further limit the subject matter of claim 1, and are thus also distinct over the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734